EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vadim Vapnyar on March 31, 2021.
The application has been amended as follows: 
Claim 1, lines 5-6: 
“a signal processor configured to output a measured value of at least one of a voltage, a current, or power of the first and second electrosurgical waveforms” 
is amended to —a signal processor configured to output a measured value of at least one of a voltage, a current, or a power of the first and second electrosurgical waveforms—
Claim 10 is amended to: 
—The controller according to claim 8, wherein the hardware compensator further includes a limiter configured to limit the third phase within a predetermined range.—
Claim 14, lines 10-11: 
“a signal processor configured to output a measured value of at least one of a voltage, a current, or power, of the first and second electrosurgical waveforms” is amended to —a signal processor configured to output a measured value of at least one of a voltage, a current, or a power of the first and second electrosurgical waveforms—
Claim 15, lines 12-13: 

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: During the search of the prior arts, Friedrichs (US 20120215216; hereinafter Friedrichs) and Ye (US 20090196072) were found to be pertinent to the claimed invention. In view of Applicant’s amendments and arguments filed December 15, 2020, it is Examiner’s position that Friedrichs and Ye fail to disclose, teach, or suggest the claimed invention. 
Specifically, Friedrichs discloses (Figure 3) a controller for an electrosurgical generator, the controller comprising: a radio frequency (RF) inverter (102) including an H-bridge (seen in Figure 3 as inverter 102) configured to generate a first electrosurgical waveform from a first pair of switches (first half-bridge) of the H-bridge and a second electrosurgical waveform from a second pair of switches (second half-bridge) of the H-bridge; a signal processor configured to output a measured value of at least one of a voltage, a current, or power of the first and second electrosurgical waveforms (although not called a signal processor, a part of the controller outputs measured values, therefore that is the signal processor); a software compensator (321) configured to generate a desired value for at least one of the voltage, the current, or the power of the first and second electrosurgical waveforms; and an RF inverter controller (323) configured to generate a pulse-width modulation (PWM) signal based on the phase shift to control the RF inverter (102), ([0027]-[0029]).
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794